Opinion issued October 16, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01–07–00164–CV




EDWARD R. NEWSOME, Appellant

V.

WALGREEN DRUGSTORE, Appellee




On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 1995-25994




MEMORANDUM OPINIONThe trial court signed the final judgment in this case on November 7, 1996. 
Texas Rule of Appellate Procedure 26.1 provides that a notice of appeal must be filed
within 30 days after the date the judgment is signed, with certain exceptions not
applicable in this case.  The Clerk of this court has notified appellant that the court’s
records indicated that his notice of appeal, filed February 22, 2007, does not appear
to have been timely filed.  
          The notice advised appellant that unless, by a date certain, he filed a written
response to the notice, providing a detailed explanation showing that this court has
jurisdiction of the appeal, this court could dismiss the appeal for want of jurisdiction
without further notice.  The date certain has passed and appellant has not filed a
meritorious response to the notice.
          Accordingly, we dismiss the appeal for want of jurisdiction.  See Tex. R. App.
P. 42.3(a) (allowing involuntary dismissal of appeal for want of jurisdiction).  All
pending motions are denied.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.